DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 06/08/2022 have been fully considered, therefore, see the office action below. 
The examiner will address all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 20 are pending in the isn’t application. 
Regarding claim[s] 1, 8, 13, 19 that were rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. [US PGPUB # 2010/0313266] in view of Neystadt et al. [US PGPUB # 2008/0244742], applicant’s claim amendments have been considered, therefore, the rejections are withdrawn. 
Regarding claim[s] 2, 3, 4, 14 - 16 that were rejected under 35 U.S.C. 103 as being
unpatentable over Feng et al. [US PGPUB # 2010/0313266] in view of Neystadt et al.
[US PGPUB # 2008/0244742] as applied in the rejection of claim[s] 1 above, further in
view of Robertson et al. [US PAT # 7752665], the rejections are withdrawn.
Regarding claim[s] 5, 17 that were rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. [US PGPUB # 2010/0313266] in view of Neystadt et al. [US PGPUB # 2008/0244742] and Robertson et al. [US PAT # 7752665] as applied in the rejection to claim[s] 2 above, and further in view of Friedrichs et al. [US PGPUB # 2013/0139261], the rejections are withdrawn.
Regarding claim[s] 12 that was rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. [US PGPUB # 2010/0313266] in view of Neystadt et al. [US PGPUB # 2008/0244742] as applied in the rejection of claim[s] 1 above, further in view of Kothapalli et al. [US PGPUB # 2014/0006439], the rejection is withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks and amendments submitted on 06/08/2022 for application number 16935045 have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, have been withdrawn. The record is clear, therefore, no reason for allowance is necessary.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434